DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
rear sound signal generating unit in claim 1;
output unit in claim 1; 
delay time adjusting unit in claim 2;
front sound signal generating unit in claim 6;
delay time adjusting unit in claim 7;
cancel signal generating unit in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is directed to “a program”.  Computer programs such as software tools, do not fall within the statutory classes of invention.  According to the instant Specification, there is nothing limiting the disclosed “program” from excluding computer programs such as computer code listings.  Thus the interpretation of the "program” of the present claim language allows for non-eligibly patentable subject matter such as a propagation medium or data structure (i.e. computer program). Such data structures as a computer program do not fall into one of the eligible statutory classes of invention (process, machine, article of manufacture, or composition of matter).  Therefore, the claim is rejected as being non-statutory. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konagai et al (US 20080226084 A1).

With respect to claim 1, Konagai discloses a sound bar (fig.2 #1), comprising: 
a rear sound signal generating unit that generates a rear sound from an input audio signal (Par.[0053-0054] decoder #13 generates rear sound signals SL and SR from an input signal from input terminal #11); and 
an output unit that outputs the rear sound generated by the rear sound signal generating unit to a rear sound speaker (Par.[0060] the rear sound signals SL and SR are processed and output via rear sound speakers #25).

Par.[0056] direction control sections #17A,D adjust a time for delaying reproduction of the rear sound signals).

With respect to claim 3, Konagai discloses the sound bar according to claim 1, wherein the rear sound signal generating unit generates the rear sound subjected to an arithmetic operation based on a head-related transfer function (Par.[0055] HRTF’s #15A-D provide an arithmetic operation on the rear sound signals SL,SR).

With respect to claim 5, Konagai discloses the sound bar according to claim 1, wherein the rear sound signal generating unit generates the rear sound subjected to wave field synthesis processing (Par.[0090] generation of virtual sources for the surround rear channels SL and SR are based on wave field synthesis technique).

With respect to claim 6, Konagai discloses the sound bar according to claim 1, further comprising a front sound signal generating unit that generates a front sound on a basis of the input audio signal (Par.[0053-0054] decoder #13 generates front sound signals L,R and C from an input signal from input terminal #11).

With respect to claim 7, Konagai discloses the sound bar according to claim 6, wherein the front sound signal generating unit includes a delay time adjusting unit that Par.[0056] direction control sections #17B,C,E adjust a time for delaying reproduction of the front sound signals).

With respect to claim 8, Konagai discloses the sound bar according to claim 6, wherein the front sound signal generating unit generates the front sound subjected to an arithmetic operation based on a head-related transfer function (Par.[0055] HRTF’s #15A-D provide an arithmetic operation on the front sound signals L,R).

With respect to claim 15, Konagai discloses an audio signal processing method in a sound bar, comprising: 
generating, by a rear sound signal generating unit, a rear sound from an input audio signal (Par.[0053-0054] decoder #13 generates rear sound signals SL and SR from an input signal from input terminal #11); and 
outputting, by an output unit, the rear sound generated by the rear sound signal generating unit to a rear sound speaker (Par.[0060] the rear sound signals SL and SR are processed and output via rear sound speakers #25).

With respect to claim 16, Konagai discloses a program that causes a computer to perform an audio signal processing method in a sound bar: 
generating, by a rear sound signal generating unit, a rear sound from an input audio signal (Par.[0053-0054] decoder #13 generates rear sound signals SL and SR from an input signal from input terminal #11); and 
Par.[0060] the rear sound signals SL and SR are processed and output via rear sound speakers #25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konagai et al (US 20080226084 A1) in view of Hooley et al (US 20130121515 A1).

With respect to claim 4, Konagai discloses the sound bar according to claim 3, however does not disclose expressly wherein the head-related transfer function is determined on a basis of a captured image of a viewer.
Par.[0055-0056] cameras #6 track the head position of the user to generate a sound image for the left and right ears of the listener #3).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the imaging device of Hooley to update a head-position of the listener in order to update the head-related transfer functions of Konagai. The motivation for doing so would have been to generate the spatial image based on an up to date or tracked location of the listener’s ears. 

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konagai et al (US 20080226084 A1) in view of Walther et al (US 20180184202 A1).

With respect to claim 9, Konagai discloses the sound bar according to claim 6, however does not disclose expressly wherein the front sound signal generating unit generates the front sound to be reflected by a display of a television apparatus.
Walther discloses a sound bar (figs.2D,E #10) configured to generate a front sound (figs.2D,E #24) to be reflected by a display a television apparatus (figs.2D,E #26)(Par.[0054]). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to reflect the front wave of Konagai off of the screen of the television apparatus, as performed by Walther.  The motivation for 

With respect to claim 10, Konagai discloses the sound bar according to claim 9, further comprising a cancel signal generating unit that generates a cancel signal having a phase opposite to a phase of the front sound of the front sound signal generating unit (fig.3 #47A-D; Par.[0071-0072]).

With respect to claim 11, Konagai discloses the sound bar according to claim 9, wherein the front sound signal generating unit generates front sound to be reflected on a non-vibration region of the display (See Walther: Par.[0054] sound waves emitted from soundbar #10 are reflected off of a screen of TV #26, which is interpreted as a non-vibration region of the display).

Claims 13 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Konagai et al (US 20080226084 A1) in view of Walther et al (US 20180184202 A1) and in further view of Hooley et al (US 20130121515 A1).

With respect to claim 13, Konagai discloses the sound bar according to claim 9, however does not disclose expressly further comprising an imaging apparatus that images a viewer and/or the television apparatus.
Hooley discloses a sound bar wherein a generated sound is subject to a head-related transfer function, and wherein the head-related transfer function is determined Par.[0055-0056] cameras #6 track the head position of the user to generate a sound image for the left and right ears of the listener #3).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the imaging device of Hooley to update a head-position of the listener in order to update the head-related transfer functions of Konagai and Walther. The motivation for doing so would have been to generate the spatial image based on an up to date or tracked location of the listener’s ears. 

With respect to claim 14, Konagai discloses the sound bar according to claim 13, however does not disclose expressly wherein the rear sound signal generating unit generates the rear sound on a basis of the viewer and/or the television apparatus imaged by the imaging apparatus.
Hooley discloses a sound bar wherein a generated sound is subject to a head-related transfer function, and wherein the head-related transfer function is determined on a basis of a captured image of a viewer (Par.[0055-0056] cameras #6 track the head position of the user to generate a sound image for the left and right ears of the listener #3).
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the imaging device of Hooley to update a head-position of the listener in order to update the head-related transfer functions of Konagai and Walther. The motivation for doing so would have been to . 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerrard et al (US 20190116445 A1) discloses a system for providing an immersive listening experience using rear sound bar. 
Chang et al (US 20180317003 A1) discloses a three-dimensional sound reproduction device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654